Citation Nr: 1423916	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  09-38 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for chronic fatigue syndrome.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for adjustment disorder with depressed mood (claimed as chronic acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), sleep disorder, and sexual dysfunction).

5.  Entitlement to an increased rating for right patellofemoral syndrome (right knee disability), currently rated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1979 to August 1994.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issues of entitlement to service connection for left ear hearing loss, chronic fatigue syndrome, headaches, and adjustment disorder with depressed mood are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the entire initial rating period on appeal, the Veteran's right knee disability has been manifested by activity limitations, painful motion with normal extension, with flexion, at worst, to 90 degrees, without lateral instability or recurrent subluxation, and without dislocation of the semilunar cartilage accompanied by frequent episodes of "locking," pain, and effusion into the joints.


CONCLUSION OF LAW

For the entire initial rating period, the criteria for a disability rating higher than 10 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5099-5003 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  A VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006). 

As the right knee disability claim involves an initial rating and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 
38 U.S.C.A. § 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. 
§ 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). 

The Board further finds that VA has complied with the duty to assist by aiding in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran was also afforded VA medical examinations in September 2013 and August 2008.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The September 2013 and August 2008 VA examinations are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  For these reasons, the Board is satisfied that VA has fulfilled the duties to notify and assist required by the VCAA.

Increased Evaluation for the Right Knee

The Veteran seeks a higher initial rating for his service-connected right knee disability.  Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

For the entire initial rating period on appeal, the Veteran's right knee disability, diagnosed as patellofemoral syndrome, has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5003.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Diagnostic Code 5099 represents an unlisted disability requiring rating by analogy to one of the disorders listed under 38 C.F.R. § 4.71a.  38 C.F.R. §§ 4.20, 4.27 (2013).  Diagnostic Code 5003 is used to denote the rating criteria for degenerative arthritis.  

Under Diagnostic Code 5003, degenerative arthritis must be established by x-ray evidence.  Evaluations for degenerative arthritis shall be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If, however, evaluation on this basis results in a noncompensable evaluation, the veteran shall be awarded a 10 percent rating for each major joint or group of minor joints affected by limitation of motion, to be combined but not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 addresses limitation of motion with respect to flexion.  Flexion limited to 45 degrees warrants a 10 percent evaluation.  A 20 percent rating requires flexion limited to 30 degrees.  The maximum rating of 30 percent is reserved for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 addresses limitation of motion with respect to extension.  Extension limited to 10 degrees merits a 10 percent evaluation.  A 20 percent rating is reserved for extension limited to 15 degrees, while a 30 percent rating is reserved for extension limited to 20 degrees.  Extension limited to 30 degrees warrants a 40 percent evaluation.  The maximum 50 percent rating is awarded when there is extension limited to 45 degrees.  38 C.F.R. § 4.71a.

Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II (2013). 

The VA General Counsel  has interpreted that separate disability evaluations are assigned where a veteran has both a compensable (10 percent or higher) limitation of flexion and a compensable limitation of extension of the same knee pursuant to Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-04. 

Further, for a claimant who has both arthritis and instability of a knee, these disabilities may be rated separately under Diagnostic Codes 5003 and 5257, provided that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97; VAOPGCPREC 9-98; see also Esteban, 6 Vet. App. at 259; Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  Diagnostic Code 5257 sets forth a 10 percent evaluation for slight impairment due to recurrent subluxation or lateral instability of the knee.  A 20 percent rating requires moderate impairment due to recurrent subluxation or lateral instability.  Severe impairment due to recurrent subluxation or lateral instability results in the maximum 30 percent evaluation.  38 C.F.R. § 4.71a.

Several other Diagnostic Codes under 38 C.F.R. § 4.71a pertain to knee disabilities in addition to those above.  They include: Diagnostic Code 5256 for ankylosis of the knee, Diagnostic Code 5258 for dislocated semilunar knee cartilage with frequent episodes of "locking," pain, and effusion into the joint, Diagnostic Code 5259 for symptomatic removal of the semilunar knee cartilage, Diagnostic Code 5262 for impairment of the tibia and fibula, and Diagnostic Code 5263 for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  

The Veteran contends that symptoms of his right knee disability include pain, activity limitation, and limitations in standing longer than 30 minutes or walking more than 1/4 mile.  

The Veteran was afforded an August 2008 VA examination, to assist in determining the current nature and severity of his right knee disability.  The Veteran reported pain, stiffness, instability, weakness, abnormal weight bearing and giving way.  Deformities, flare-ups, and episodes of dislocation, subluxation, or locking were not reported.  Upon range of motion testing, flexion was limited by pain to 90 degrees but extension was to 0.  No additional limitation of motion was found on repetitive use.  There was no instability.  X-ray findings were unremarkable, demonstrating no evidence of acute fracture, subluxation, abnormal bone mineralization, abnormal joint spaces, or effusion.  The VA examiner concluded that the Veteran's right knee disability has significant effects on his occupational activities, including decreased mobility, problems with lifting and carrying, and pain.  

The Veteran was afforded another VA knee examination in September 2013.  The Veteran reported that his right knee disability requires him to take more over-the-counter pain medication, use ice packs, and prop his feet up at night.  Range of motion testing revealed flexion to 100 degrees, with painful motion beginning at 100 degrees.  Right knee extension was to 5 degrees, with painful motion beginning at 5 degrees.  No additional range of motion limitation was found upon repetitive use testing.  Functional impairment of the right knee consisted of less movement than normal, incoordination, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  Tenderness or pain to palpitation of the right knee was found.  Muscle strength and joint stability tests were within normal limits.  No evidence of recurrent patellar subluxation or dislocation was found.  No tibial, fibular, or meniscal impairments were found.  X-ray findings revealed degenerative arthritis of the right knee, without patellar subluxation or other significant diagnostic findings.  

Private and VA outpatient treatment records also reflect complaints and treatment for the right knee.  Significantly, a September 2008 private treatment record shows full range of motion in both knees.  An October 2012 VA outpatient treatment note shows full range of motion in both knees. 

After review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period, the Veteran's right knee disability has been manifested by painful motion with extension, at worst limited to 5 degrees and flexion, at worst, to 90 degrees, without lateral instability or recurrent subluxation, and without dislocation of the semilunar cartilage accompanied by frequent episodes of "locking," pain, and effusion into the joints.  For the reasons discussed in detail below, the Board finds that the criteria for a disability rating higher than 10 percent for the Veteran's right knee disability has not been met or more nearly approximated for any period.

The schedular rating criteria specifically provide a 10 percent rating for such noncompensable limitation of motion due to painful arthritis Diagnostic Code 5003.  A 10 percent rating under Diagnostic Code 5003 recognizes the actually painful motion of a joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (providing that a veteran is entitled to a minimum compensable rating for such symptomatology as pain that limits motion to a noncompensable degree), and incorporates the rating principles recognizing limitations of motion and function outlined at 38 C.F.R. 
§ 4.59 with the assignment of a 10 percent rating.  See also DeLuca; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Thus, based on the evidence discussed above, the Board finds that the 10 percent disability rating is appropriate under Diagnostic Code 5003 for the Veteran's noncompensable limitation of motion due to painful arthritis of the knees for the entire initial rating period.  A higher rating under Diagnostic Code 5003 is not warranted, because the weight of the evidence does not show involvement of 2 or more major joints or 2 or more minor joints with occasional incapacitating exacerbations.

Further, because the Veteran's right knee flexion was, at worst, to 90 degrees in the August 2008 VA examination report, the criteria for a compensable disability rating under Diagnostic Code 5260 (limitation of flexion to 45 degrees) have not been met or more nearly approximated for the entire initial rating period.  The lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support a rating in excess of 10 percent under Diagnostic Code 5260 (limitation of flexion) for arthritis of the knees for any period.  38 C.F.R. § 4.71a.

Next, Diagnostic Code 5261 contemplates impairment of the knees manifested by limitation of extension.  The September 2013 VA examination report revealed extension to 5 degrees, warranting a noncompensable rating under that Diagnostic Code. 

For these reasons, the criteria for a higher disability rating under Diagnostic Code 5260 and 5261 have not been met or more nearly approximated.  The Board finds that, throughout the appeal period, even with such considerations of additional limitation of motion or function, (see DeLuca; 38 C.F.R. §§ 4.40, 4.45, 4.59), the Veteran's right knee disability has been manifested by bilateral flexion limited to, at worst, 90 degrees, and bilateral extension to 5 degrees.  The Board finds that the evidence of record does not demonstrate additional disability as a result of weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.

Moreover, as the evidence does not show a combination of extension limited to 10 degrees with flexion limited to 45 degrees, the Board further finds that a separate compensable ratings for limitation of extension (Diagnostic Code 5261) and limitation of flexion (Diagnostic Code 5260) are not warranted for the right knee.  See VAOPGCPREC 9-04.

In addition, the Board finds that the weight of the evidence demonstrates that the Veteran does not have instability of the right knee manifesting in a compensable disability.  Although the Veteran reported subjective complaints of instability in August 2008, instability testing in September 2013 was unremarkable.  As such, a separate rating on the basis of other impairment of the knees, including recurrent subluxation or lateral instability, is not warranted.  See Diagnostic Code 5257.

The medical evidence does not show, and the Veteran has not reported, symptoms of locking, effusion, or dislocation of the semilunar cartilage; therefore, Diagnostic Code 5258 does not apply. 

Diagnostic Code 5259 addresses removal of symptomatic semilunar cartilage, but there is no indication that the Veteran has undergone such a procedure; thus, Diagnostic Code 5259 does not apply.  Diagnostic Codes 5262 and 5263 do not apply, as there is no evidence of impairment of the tibia or fibula, and no evidence of genu recurvatum.  38 C.F.R. § 4.71a.

Similarly, Diagnostic Code 5055 contemplates prosthetic replacement of the knee joint.  There is no evidence the Veteran has undergone a knee replacement, so Diagnostic Code 5055 is also inapplicable.  38 C.F.R. § 4.71a.

Further, in considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that Diagnostic Code 5256 does not apply, as the evidence does not show knee ankylosis.  

For these reasons, the Board finds that the weight of the evidence is against a rating in excess of 10 percent for the right knee disability for the entire initial rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable.  During the September 2013 VA knee examination, the Veteran reported that he is currently employed as a mechanic.  Accordingly, a claim for TDIU has not been raised.  

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right knee disability is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating in this case is adequate.  The Veteran's complaints of pain and activity limitations are contemplated in the criteria for evaluating his right knee disability.  The applicable diagnostic criteria consider such symptoms, and as discussed above, the Board has found that the weight of the evidence does not demonstrate that the Veteran's right knee disability meets or more closely approximates the next higher rating under any of the applicable diagnostic codes.  

The rating criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected right knee disability.  See 
38 C.F.R. § 4.71a (2013).  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial evaluation in excess of 10 percent for a right knee disability is denied.


REMAND

A remand is required to ensure that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c) and (d) (2013).

The Veteran contends that currently diagnosed left ear hearing loss is related to service.  The Veteran is service-connected for right ear hearing loss, and acoustic trauma in service is conceded.  A January 2014 VA addendum concluded that it is less likely than not that the Veteran's current left ear hearing loss was caused by or related to his military noise exposure.  The rationale was that the March 1994 audiometric findings revealed not only that the Veteran had normal hearing in his left ear at separation from service, but also that there had been no significant worsening of hearing acuity for the left ear, when compared to the June 1979 audiometric data, recorded at the Veteran's induction.  However, the VA examiner did not acknowledge a February 1986 audiogram that showed a pure tone threshold of 40 decibels in the 500 hertz frequency range of the left ear.

The Veteran contends that he has a current headache disability that was incurred in service.  Service treatment records dated October 1985, July 1986, and January 1987 show that the Veteran went to sick call complaining of throbbing headaches lasting several days in duration.  Thus, a VA examination is required to determine if any currently diagnosed headache disability is etiologically related to complaints of headaches in service.

The Veteran asserts that he experiences several symptoms, including fatigue, sleeping problems, and respiratory problems, as a result of his service in the Persian Gulf War.  His service personnel records show that the Veteran served in Saudi Arabia from October 1990 to April 1991.  Therefore, he is a "Persian Gulf veteran" (i.e., had active military service in the Southwest Asian Theater of operations during the Gulf War) as defined by 38 C.F.R. § 3.317.  The Board finds a VA examination is necessary to determine the nature and etiology of the claimed conditions.

The Veteran was afforded a VA PTSD examination in February 2013.  After a clinical evaluation and review of the claims file, the VA psychologist concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  Rather, the diagnosis was adjustment disorder with depressed mood.  The VA psychologist did not provide an opinion as to whether the currently diagnosed adjustment disorder with depressed mood was caused or aggravated by the Veteran's service.  Thus, a VA addendum opinion is required to determine whether the Veteran's current adjustment disorder with depressed mood was caused by his active duty service.

In light of the above, the Board finds that additional VA examinations and opinions are required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4).    

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA audiologist to prepare an addendum to the medical opinion that addresses whether it is at least as likely as not (50 percent probability or more) that the current left ear hearing loss had its onset in service or is otherwise related to service.  

In rendering the opinion, the examiner should specifically address the February 1986 audiogram that showed a pure tone threshold of 40 decibels in the 500 hertz frequency.

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO should schedule the Veteran for such an examination. 

The VA claims folder must be made available to the examiner for review in connection with the examination. The examiner should provide a rationale for all conclusions. 

2.  Arrange for the Veteran to undergo a VA examination to ascertain the current nature and etiology of any headache disability.  The examiner should be requested to: 

a.  Indicate by diagnosis all headache disabilities currently shown, and;

b.  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any diagnosed headache disability had its onset in service or is otherwise related to service. 

The VA claims folder must be made available to the examiner for review in connection with the examination. The examiner should provide a rationale for all conclusions. 

3.  Schedule the Veteran for a VA examination in order to assist in determining the current nature and etiology of his fatigue, joint pain, and sleeping complaints.  The examiner should note all reported symptoms related to the Veteran's claimed conditions.  The examiner should specifically state whether any of the Veteran's complaints are attributable to a known diagnostic entity.  If there are known diagnostic entities to which the Veteran's complaints are attributable, the examiner should offer an opinion, with respect to each disability, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disability was incurred or aggravated as a result of active service. 

If any of the Veteran's claimed symptoms cannot be attributed to a known diagnostic entity, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such signs or symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.  

The VA claims folder must be made available to the examiner for review in connection with the examination. The examiner should provide a rationale for all conclusions. 

4.  Arrange for the VA psychologist who conducted the February 2013 VA psychiatric examination (or if no longer available, a suitable replacement) to prepare an addendum to the medical opinion that addresses whether it is at least as likely as not (50 percent probability or more) that the current adjustment disorder with depressed mood had its onset in service or is otherwise related to service.  

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO should schedule the Veteran for such an examination. 

The VA claims folder must be made available to the examiner for review in connection with the examination. The examiner should provide a rationale for all conclusions. 

5.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


